DISSENTING OPINION
Garrett, Judge:
Being unable to agree with my associates in the conclusion reached by them in this case, I respectfully dissent. It is my opinion that the trial court arrived at the correct conclusion and that its judgment should be affirmed, and I shall, as briefly as is consistent with clearness, state my reasons.
The majority here holds classifiable as an entirety what seems to me to be an aggregation comprising an assembly of devices, each device complete within itself and having a distinctive character which renders it easily capable of segregation for tariff classification. The complete mechanism consists of: (1) A machine for slicing cakes of rubber; (2) a motor for operating the machine, and (3) a second motor (which is small), operating emery wheels that keep the saw blade constantly sharpened.
The third featiire may be defined as a subassembly comprising the small motor and the emery wheels which it operates.
The specific portion of paragraph 353 of the Tariff Act of 1930, under which the collector of customs classified the complete assembly is subdivision 3 thereof, reading: *
articles having as an essential feature an electrical element or device, such as electric motors, fans, locomotives, portable tools, furnaces, heaters, ovens, ranges, washing machines, refrigerators, and signs;
It is agreed by all that the word “electric” modifies each of the articles eo nomine provided for in the foregoing subdivision — that is, the fans must be electric fans; the locomotives electric locomotives, etc.
It is fully recognized that many difficulties arise in administration where separate classifications of different members of a structure are attempted, and generally the doctrine of entireties is thought to be favored in legislation, but instances arise, as is illustrated by many decisions of this and other courts, where, in order to comply with the *57master rule of enforcing legislative intent, separate classification becomes practically mandatory. I think the case at bar presents such a situation.
As is said in the majority opinion, in effect, paragraph 353 of the Tariff Act of 1930 is new to tariff legislation. The legislative history shows that it originated in the Committee on Ways and Means of the House of Representatives and was included as an integral part of the bill reported to the House. Accompanying the bill was a committee report which explained the new paragraph in the following language:
ELECTRICAL MACHINERY AND APPARATUS
The products of this important group of industries are now dutiable under two paragraphs. Transformers; wiring ' devices, control apparatus, etc., are assessed at 40 percent as manufactures of metal, n.s.p.f. under paragraph 399, whereas generators and motors, which are more expensive and difficult to manufacture and more susceptible to competition, are assessed at only 30 percent as machines, n.s.p.f. under paragraph 372. Furthermore, litigation over the meaning of the term “machine”, as applied to electrical equipment, has resulted in transferring some products to the machinery paragraph and leaving similar products classified under paragraph 399. The industry is of such importance that separate classifications of its products are warranted, which is done by this bill. (Rept. No. 7, 71st Cong., 1st sess., p. 43.)
From the foregoing explanation, it seems obvious to me that the Congress was seeking by this new paragraph to do two things: First, harmonize classification of strictly electrical machinery and apparatus; and, second, provide an increase in duty upon certain of such articles, such as generators and motors. I regard as significant the last sentence of the above quotation from the committee report, reading: “The industry is of such importance that separate classifications of its products are warranted, which is done by this bill.” (Italics mine.)
I construe the report to mean that Congress was endeavoring to give the strictly electrical industry a greater degree of protection upon at least some of its products than had been given theretofore, and I do not believe that it was the legislative intent to have complete machines drawn, in all instances, within paragraph 353 simply because they are motor operated. I wish to be entirely fair to the majority opinion and it is proper to state that it does not here go so far as to "hold that all motor-operated devices do fall within the paragraph for that reason, but I confess my inability clearly to understand just where the majority propose to draw the line of demarcation. As best I can interpret what is said upon that question, I fear it will lead to great administrative difficulties, particularly in the classification of parts imported separately. It is worthy of note that paragraph 372 of the Tariff Act of 1930 seems to provide a lesser rate of duty upon machines of the type of the actual rubber cutting device here at issue, than did paragraph 372 of the Tariff Act of 1922. *58Since the 1930 act, like the 1922 act, is avowedly a protective act, it is to be presumed that the Congress felt that proper protection was assured the machine industry (that is of those producing such machines as this) at a lesser rate than had theretofore prevailed. Nevertheless, under the ■ classification upheld by the majority here, the rubber-cutting machine which is complete in itself, is to bear a rate higher than was provided for it, by itself, in either the act of 1922 or that of 1930, the classification being controlled by the type of motive power which operates it. This is said without giving consideration to the matter of “parts”, as provided for in the fourth subdivision of paragraph 353.
I am perfectly well aware of. the fact that the third subdivision of paragraph 353, supra, does include eo nomine, a number of devices which have motors in or connected with them. I assume that a motor operated washing machine, for example, being eo nomine provided for therein, and the motor which operates it, must be classified together as an entirety, and so of other articles, specifically named, •and articles “such as” those named. The wording of the paragraph, providing for “motors” per se, .and then for other articles which contain motors, I am frank to say, renders it ambiguous to me and difficult of construction.
' It may be that in applying it the necessity will frequently arise of invoking the doctrine of ejusdem generis, in order to enforce legislative intent, but I see no place for its application to the complete structure now before us.
I can readily see that the subassembly consisting of the small motor and emery wheels for grinding the saw, may well be held, as a d.evice complete in itself, to be ejusdem generis with electric portable tools, and so be carried, as a whole, under paragraph 353, but it should not carry the rubber-cutting structure with it, because in itself it constitutes no actual integral part of the cutting machine. I think, for the reasons later stated, the same is true of the large motor which drives the band saw and the rubber-cake carrier.
The rubber-cutting machine by itself does not seem to me to be ejusdem generis with any of the articles provided for.eo nomine. It is not, to my mind, per se, an article “such as” any of those named. The only ground upon which I discern the possibility of applying the ejusdem generis doctrine is by talcing the operating element — the motor — into consideration and, I think, this extends the doctrine beyond its legitimate limits.
The record in the case at bar is a meager one and, in view of the importance attaching to the construction of paragraph 353, it is greatly to be regretted that fuller evidence was not presented upon ’certain matters. There is practically no description of the large motor. Nothing is shown, for example, as to its suitability as im*59ported for supplying operating power to other devices than the rubber-cutting machine. Whether it was manufactured .along with the cutting machine is not shown. The burden of overcoming the presumption of correctness of the collector’s classification and of showing such facts as required separate classifications, of course, rested upon protestant, and a better description of the motor might‘have been quite helpful.
However, it was shown that the motor, whatever it may be like, or otherwise suitable for, is here simply the motive power for operating the machine. It is not integral with it in the sense of being built into it. The trial court found as a fact, I think correctly — indeed, it is undisputed — that “the only provision made on the machines, for the motors consists of bolt holes.” According to the testimony the operating motor is attached “.to the bottom plating” of the rubber-cutting machine. The fair presumption is that the bolt holes referred to are the holes in said plating.
It further appears, as was found by the trial court, that the rubber-cutting device could be operated “without either of said motors either by hand power or by direct drive. ” It is suggested, however, that in order to do this modification of the machine must be made. If by machine, as so used, the complete structure, or, as I view it, the aggregation, is meant, the necessity for modification must be conceded, since the motor would be removed and other power devices substituted, but no modification of the cutting machine itself would be required. The new power device would simply be substituted for the motor without any change as to the mechanism of the cutter, per se.
Such being the undisputed facts, it seems to me that segregation and separate classification is entirely practical, and it is my belief that such was the legislative intent.
A part of the legislative history of the paragraph (substantially all material parts of which we have set forth in our opinion in the case of United States v. B. W. Cramer & Company, Inc., 22 C.C.P.A. (Customs) 45, T.D. 47049, recently decided) is that after the bill had passed the House of Representatives, the Committee on Finance of the Senate to which it was referred, suggested certain amendments which were not adopted by the Senate. The report of the Senate committee explained the purpose of the amendments so proposed. The report indicates that the amendments related to the insertion of certain language in paragraph 353 and the striking out of certain language in paragraph 368 — the clockwork paragraph — and it was explained that under the amendments:
* * * The clockwork mechanisms are intended to be assessed separately hereunder, while the electrical devices minus the value of the clockwork mechanisms are intended to be assessed under paragraph 353.
*60Since something was said in the Senate committee’s report about separate classification being provided by one of the amendments, and since the amendment was rejected, it is suggested that the logical inference is that the legislative intent was to classify as entireties.
Assuming this to be true, certainly it applies to nothing other than the specific articles discussed — electrical clocks — and I find no indication that it applies to articles such as that at bar. I certainly find nothing in the legislative history subsequent to the House report above quoted which indicates any disagreement with the last sentence of that report, which has been already separately quoted, supra.
I believe the trial court has correctly interpreted the paragraph, insofar as this case is concerned, and that its -interpretation conforms to the clear intent of Congress.